323 S.W.3d 99 (2010)
James A. KUOL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71222.
Missouri Court of Appeals, Western District.
October 26, 2010.
S. Kathleen (Kate) Webber, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Appellant, James A. Kuol, appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing in the Circuit Court of Clay County. Kuol argues that his plea counsel was constitutionally ineffective. We disagree and affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling today. Rule 84.16(b).